Exhibit 10.3

 

NEOPHARM, INC.

2006 EQUITY INCENTIVE PLAN

AWARD AGREEMENT

(Stock Option)

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Award Agreement.

 

I.                                         NOTICE OF STOCK OPTION AWARD

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

Date of Grant

Exercise Price per Share

Total Number of Shares Granted

Total Option Price

Type of Option:

Term/Expiration Date:

Vesting Schedule:

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

As of the following Date:

 

The Option shall become exercisable cumulatively with respect to the following
percentage of Shares:

 

 

 

25

%

 

 

25

%

 

 

25

%

 

 

25

%

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

The Option shall not become exercisable in accordance with the foregoing
schedule, if the Grantee’s termination of Continuous Status as an Employee or
Consultant occurs before such date.  Exercisability under this schedule is
cumulative, and after the Option becomes exercisable under the schedule with
respect to any portion of the Optioned Stock, it shall continue to be
exercisable with respect to that portion of the Optioned Stock until the Option
expires.  Notwithstanding the foregoing provisions, the Option shall become
exercisable with respect to all of the Optioned Stock as follows:

a.                                         The Option shall become fully
exercisable upon the Optionee’s death or Disability as provided in the Plan.

b.                                     In the event of a Change of Control, all
unvested Awards shall become immediately vested and exercisable.

                                                Termination Period:

                                                This Option shall terminate
immediately if Grantee has a termination of his Continuous Status as an Employee
or Consultant for Cause and may be exercised for ninety (90) days after
termination of the Grantee’s Continuous Status as an Employee or Consultant
because of Retirement or for any reason other than death, Disability or Cause. 
Upon the death or Disability of the Grantee, this Option may be exercised for
such longer period as provided in the Plan. In the event of the Grantee’s change
in status from Employee to Consultant or Consultant to Employee, this Option
Agreement shall remain in effect. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above or in the Plan.

 

II.                                     AGREEMENT

                                               
1.                                       Grant of Option. The Administrator
hereby grants to the Grantee named in Part I “Notice of Stock Option Award” (the
“Notice of Award”) of this Agreement (the “Grantee”), an option (the “Option”)
to purchase the number of Shares, as set forth in the Notice of Award, at the
exercise price per share set forth in the Notice of Award (the “Exercise
Price”), subject to the terms and conditions of the Plan, which are incorporated
herein by reference. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan shall prevail.

                                               
2.                                       Exercise of Option.

                                                                                               
(a)                                  Right to Exercise. This Option is
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice of Award and the applicable provisions of the Plan and this Award
Agreement. In the event of Optionee’s death, Disability or other termination of
Grantee’s Continuous Status as an Employee or Consultant, the exercisability of
the Option is governed by the applicable provisions of the Plan and this Award
Agreement.

 

2

--------------------------------------------------------------------------------


 

                                                                                               
(b)                                 Method of Exercise. This Option is
exercisable by delivery of an exercise notice to the Administrator, which shall
state the election to exercise the Option, the number of shares of Stock in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be signed by
the Grantee (or a permitted transferee under Section 8 of the Plan) and shall be
delivered in person or by certified mail, or electronically in accordance with
procedures established by the Administrator, in each case to the Secretary of
the Company. The Exercise Notice shall be accompanied by payment of the
aggregate Option Price as to all Exercised Shares. This Option shall be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Option Price.

                                                                                               
No shares of Stock shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Stock is then listed. Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Grantee on the date the
Option is exercised with respect to such Exercised Shares.

                                               
3.                                       Method of Payment. Payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:

                                                                                               
(a)                                  cash;

                                                                                               
(b)                                 check;

                                                                                               
(c)                                  surrender of other shares of Stock which
(i) in the case of shares of Stock acquired upon exercise of an option under any
compensation plan maintained by the Company, have been owned by the Grantee for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate Option Price of the
Exercised Shares;

                                                                                               
(d)                                 with the approval of the Administrator
surrender of shares of Restricted Stock held by the Grantee for at least six (6)
months prior to the exercise of the Option, each valued at the Fair Market Value
of a share of Stock on the date of exercise.

                                                                                               
(e)                                  delivery of a properly executed exercise
notice together with such other documentation as the Administrator and a broker,
if applicable, shall require to effect an exercise of the Option and delivery to
the Company of the sale or loan proceeds required to pay the exercise price; or

                                                                                               
(f)                                    any combination of the foregoing methods
of payment or if acceptable to the Administrator.

In the discretion of the Administrator, and to the extent permitted by law,
deferred payment by means of a loan may also be made in accordance with Section
10 of the Plan.

                                               
4.                                       Limited Transferability of Option.
Except as set forth in Section 8 of the Plan, this Option may not be transferred
in any manner.  The terms of the Plan and this Option Agreement

 

3

--------------------------------------------------------------------------------


 

shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

                                               
5.                                       Term of Option. This Option may be
exercised only within the term set out in the Notice of Award, and may be
exercised during such term only in accordance with the Plan and the terms of
this Award Agreement.

                                               
6.                                       Tax Consequences. THE EXERCISE OF THIS
OPTION WILL HAVE TAX CONSEQUENCES WHICH COULD BE ADVERSE TO THE GRANTEE. 
ACCORDINGLY, THE GRANTEE IS URGED TO CONSULT A TAX ADVISER BEFORE EXERCISING
THIS OPTION OR DISPOSING OF THE SHARES.

                                               
7.                                       Entire Agreement; Governing Law. The
Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Grantee with respect to the subject matter hereof,
and may not be modified adversely to the Grantee’s interest except by means of a
writing signed by the Company and Grantee. This agreement is governed by
Illinois law except for that body of law pertaining to conflict of laws.

                                                By your signature and the
signature of the Company’s representative below, you and the Company agree that
this Option is granted under and governed by the terms and conditions of the
Plan and this Award Agreement. Grantee has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Grantee further agrees to notify the Company upon any change in the residence
address indicated below.

 

OPTIONEE

NEOPHARM, INC.

 

 

 

 

 

 

By:

 

Signature

 

Title:

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Date

 

 

 

4

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

                                                The undersigned spouse of
Grantee has read and hereby approves the terms and conditions of the Plan and
this Award Agreement. In consideration of the Company’s granting his or her
spouse the right to purchase Shares as set forth in the Plan and this Award
Agreement, the undersigned hereby agrees to be irrevocably bound by the terms
and conditions of the Plan and this Award Agreement and further agrees that any
community property interest shall be similarly bound. The undersigned hereby
appoints the undersigned’s spouse as attorney-in-fact for the undersigned with
respect to any amendment or exercise of rights under the Plan or this Award
Agreement.

 

 

 

 

 

 

Spouse of Grantee

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 